                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                         MDL 2724
 PRICING ANTITRUST LITIGATION                           16-MD-2724

                                                        HON. CYNTHIA M. RUFE
 THIS DOCUMENT RELATES TO:

 ALL ACTIONS


                               PRETRIAL ORDER NO. 172
                          (FIFTH CASE MANAGEMENT ORDER)

       AND NOW, this 28th day of May 2021, upon consideration of the attached Joint

Stipulation of counsel, submitted on behalf of their respective parties in the MDL to govern the

service of privilege logs, non-privileged claw back requests and confidentiality designations in

Phase 2 discovery, it is hereby ORDERED that the Joint Stipulation is APPROVED and

ENTERED as an Order of the Court.

       It is so ORDERED.

                                                     BY THE COURT:

                                                     /s/ Cynthia M. Rufe
                                                     ___________________________
                                                     CYNTHIA M. RUFE, J.
                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    IN RE: GENERIC PHARMACEUTICALS                     MDL 2724
    PRICING ANTITRUST LITIGATION                       16-MD-2724

                                                       HON. CYNTHIA M. RUFE
    THIS DOCUMENT RELATES TO:

    ALL ACTIONS


    JOINT STIPULATION FOR A FIFTH CASE MANAGEMENT ORDER GOVERNING
                            PHASE 2 DISCOVERY

        WHEREAS the Court entered a Fourth Case Management Order on January 8, 2021

(Pretrial Order No. 153) to govern the scope of discovery to be taken in cases filed between

September 2, 2019 and December 15, 2020 as “Phase 2” document discovery 1;

        WHEREAS the parties in the MDL have engaged in extensive, good faith negotiations to

identify and agree upon appropriate processes and deadlines for the service of privilege logs,

confidentiality designations and non-privileged claw back requests in Phase 2 discovery;

        NOW, THEREFORE, it is jointly stipulated and agreed by and among the parties, through

their undersigned liaison counsel:

        1.     Group 1 Privilege Logs:

               a. Group 1 Privilege Log deadlines are applicable to the following Defendants:

                  Actavis Elizabeth, LLC; Actavis Holdco U.S., Inc.; Actavis Pharma Inc.;

                  Apotex Corp.; Ascend Laboratories, LLC; Citron Pharma, LLC; Lannett

                  Company, Inc.; Mayne Pharma Inc.; Par Pharmaceutical, Inc.; Par




1
 Pursuant to the terms of Pretrial Order No. 153, certain discovery relating to the case styled
CVS Pharmacy, Inc. vs. Actavis Elizabeth, LLC, et al., Case No. 2:20-cv-06310, falls outside the
scope of Phase 2 document discovery.
                  Pharmaceutical      Companies,       Inc.;   Endo   International   plc;   Dava

                  Pharmaceuticals, LLC; Generics Bidco I, LLC; Perrigo Company plc; Perrigo

                  New York Inc.; Sandoz Inc.; Fougera Pharmaceuticals Inc.; Teva

                  Pharmaceuticals USA, Inc.; Barr Pharmaceuticals, LLC; Pliva, Inc.; Upsher-

                  Smith Laboratories LLC; West-Ward Pharmaceuticals Corp. (n/k/a Hikma

                  Pharmaceuticals USA, Inc.); Wockhardt USA LLC; Morton Grove

                  Pharmaceuticals, Inc.; Zydus Pharmaceuticals (USA) Inc. 2

              b. On or before June 1, 2021, each Defendant listed in ¶ 1.a shall serve its initial

                  privilege log for the Phase 2 documents withheld or redacted on the grounds of

                  privilege or as attorney work product;

              c. On or before July 1, 2021, each Defendant listed in ¶ 1.a shall produce all

                  documents that are partially redacted for privilege or as attorney work product

                  and listed in its initial privilege log;

              d. On or before August 2, 2021, each Defendant listed in ¶ 1.a shall serve its

                  second privilege log for the Phase 2 documents withheld or redacted on the

                  grounds of privilege or as attorney work product;

              e. On or before September 1, 2021, each Defendant listed in ¶ 1.a shall produce

                  all documents that are partially redacted for privilege or as attorney work

                  product and listed in its second privilege log;

       2.     Group 2 Privilege Logs




2
 For Defendant Zydus Pharmaceuticals (USA) Inc., the deadlines in Paragraph 1 apply to its
custodial document productions only. Zydus shall adhere to the deadlines in Paragraph 2 for its
non-custodial document productions.

                                                  2
              a. Group 2 Privilege Log deadlines are applicable to the following Defendants:

                  Defendants Amneal Pharmaceuticals, Inc.; Amneal Pharmaceuticals, LLC;

                  Aurobindo Pharma USA, Inc.; Breckenridge Pharmaceutical, Inc.; Dr. Reddy’s

                  Laboratories, Inc.; Emcure Pharmaceuticals, Ltd.; Epic Pharma, LLC; G&W

                  Laboratories, Inc.; Glenmark Pharmaceuticals Inc., USA; Greenstone LLC;

                  Pfizer, Inc.; Heritage Pharmaceuticals, Inc.; Impax Laboratories, Inc. (n/k/a

                  Impax Laboratories, LLC); Lupin Pharmaceuticals, Inc.; Mylan N.V.; Mylan

                  Pharmaceuticals, Inc.; Mylan, Inc.; Mylan Specialty L.P.; UDL Laboratories,

                  Inc. (n/k/a Mylan Institutional, Inc.); Sun Pharmaceutical Industries, Inc.; URL

                  Pharma Inc.; Mutual Pharmaceutical Company, Inc.; Taro Pharmaceuticals

                  Industries Ltd.; Taro Pharmaceuticals USA, Inc.; Bausch Health Americas,

                  Inc., f/k/a Valeant Pharmaceuticals International; Bausch Health US, LLC, f/k/a

                  Valeant Pharmaceuticals North America, LLC; Oceanside Pharmaceuticals,

                  Inc. 3

              b. On or before July 1, 2021, each Defendant listed in ¶ 2.a shall serve its initial

                  privilege log for the Phase 2 documents withheld or redacted on the grounds of

                  privilege or as attorney work product;

              c. On or before August 2, 2021, each Defendant listed in ¶ 2.a shall produce all

                  documents that are partially redacted for privilege or as attorney work product

                  and listed in its initial privilege log;



3
  For Defendants Bausch Health Americas, Inc., f/k/a Valeant Pharmaceuticals International;
Bausch Health US, LLC, f/k/a Valeant Pharmaceuticals North America, LLC; and Oceanside
Pharmaceuticals, Inc. (collectively, “Oceanside”), the deadlines in paragraph 2 apply to its
production of non-archival documents only. Oceanside and Plaintiffs are negotiating deadlines
for the production of archival custodial documents that have recently been restored.

                                                  3
     d. On or before September 1, 2021, each Defendant listed in ¶ 2.a shall serve its

         second privilege log for the Phase 2 documents withheld or redacted on the

         grounds of privilege or as attorney work product;

     e. On or before October 4, 2021, each Defendant listed in ¶ 2.a shall produce all

         documents that are partially redacted for privilege or as attorney work product

         and listed in its second privilege log;

3.   A Group 1 or Group 2 Defendant’s privilege logs may omit documents withheld on

     the grounds of privilege if that Defendant determines in good faith that such

     documents are not responsive to any of Plaintiffs’ discovery requests in the MDL.

     Each Defendant that omits such documents from its privilege logs shall produce to

     Plaintiffs, together with its second privilege log: (1) a categorical list of the omitted

     documents’ general subject matters sufficient to demonstrate why they are not

     responsive to any of Plaintiffs’ discovery requests in the MDL, and (2) a report

     providing the aggregate number of such documents and number of pages being

     withheld on the grounds of privilege. Any disputes relating to such lists and/or

     reports shall be resolved pursuant to PTO 163 (or any amended version thereof).

     Listing a document on a privilege log shall not constitute a concession that a

     document is responsive to any of Plaintiffs’ discovery requests in the MDL nor a

     waiver of the right to argue under applicable rules and Court Orders that a document

     is not responsive to any of Plaintiffs’ discovery requests in the MDL.

4.   Phase 2 Non-Privileged Clawbacks:

     a. Consistent with Phase 1 discovery (see PTO 105 ¶ 3), for Phase 2 discovery the

         parties have agreed that Defendants shall apply the agreed Phase 2 search terms



                                        4
                  to the Phase 2 custodial documents of the Agreed Custodians (as that term is

                  defined in PTO 95, ¶ 1.5) and may review the identified documents for

                  privilege, but may not withhold prior to production any documents based on

                  relevance or responsiveness. Such document productions, which are subject to

                  Defendant-by-Defendant substantial completion agreements with Plaintiffs, are

                  referred to herein as “Phase 2 Custodial Productions.” For Phase 2 Custodial

                  Productions, the producing Defendant may notify Plaintiffs of its intent to

                  clawback such documents (as guided by PTO 70) as follows.

               b. Group 1 Clawback Deadlines

                       i. Group 1 Clawback deadlines are applicable to the following

                          Defendants: Actavis Elizabeth, LLC; Actavis Holdco U.S., Inc.; Actavis

                          Pharma Inc.; Apotex Corp.; Ascend Laboratories, LLC; Citron Pharma,

                          LLC; Lannett Company, Inc.; Mayne Pharma Inc.; Par Pharmaceutical,

                          Inc.; Par Pharmaceutical Companies, Inc.; Endo International plc; Dava

                          Pharmaceuticals, LLC; Generics Bidco I, LLC; Perrigo Company plc;

                          Perrigo New York Inc.; Sandoz Inc.; Fougera Pharmaceuticals Inc.;

                          Teva Pharmaceuticals USA, Inc.; Barr Pharmaceuticals, LLC; Pliva,

                          Inc.; Upsher-Smith Laboratories LLC; West-Ward Pharmaceuticals

                          Corp. (n/k/a Hikma Pharmaceuticals USA, Inc.); Wockhardt USA LLC;

                          Morton Grove Pharmaceuticals, Inc.; Zydus Pharmaceuticals (USA)

                          Inc. 4



4
 For Defendant Zydus Pharmaceuticals (USA) Inc., the deadlines in Paragraph 4.b apply to its
custodial document productions only. Zydus shall adhere to the deadlines in Paragraph 4.c for its
non-custodial document productions.

                                                5
      ii. The deadlines for such clawback notices shall be June 15, 2021 for all

         Phase 2 Custodial Productions produced on or before June 15, 2021, and

         September 15, 2021 for all Phase 2 Custodial Productions produced

         after June 15, 2021.

     iii. Plaintiffs shall respond to each clawback request within 60 days of

         service by identifying those documents for which they object to the

         clawback. Any document not objected to within 60 days may be clawed

         back by the producing Defendant, through production of a metadata

         overlay.

c. Group 2 Clawback Deadlines

      i. Group 2 Clawback deadlines are applicable to the following

         Defendants: Amneal Pharmaceuticals, LLC; Aurobindo Pharma USA,

         Inc.; Breckenridge Pharmaceutical, Inc.; Dr. Reddy’s Laboratories, Inc.;

         Emcure Pharmaceuticals, Ltd.; Epic Pharma, LLC; G&W Laboratories,

         Inc.; Glenmark Pharmaceuticals Inc., USA; Greenstone LLC; Pfizer,

         Inc.; Heritage Pharmaceuticals, Inc.; Impax Laboratories, Inc. (n/k/a

         Impax Laboratories, LLC); Lupin Pharmaceuticals, Inc.; Mylan N.V.;

         Mylan Pharmaceuticals, Inc.; Mylan, Inc.; Mylan Specialty L.P.; UDL

         Laboratories, Inc. (n/k/a Mylan Institutional, Inc.); Sun Pharmaceutical

         Industries, Inc.; URL Pharma Inc.; Mutual Pharmaceutical Company,

         Inc.; Taro Pharmaceuticals Industries Ltd.; Taro Pharmaceuticals USA,

         Inc.; Bausch Health Americas, Inc., f/k/a Valeant Pharmaceuticals




                                6
                         International; Bausch Health US, LLC, f/k/a Valeant Pharmaceuticals

                         North America, LLC; Oceanside Pharmaceuticals, Inc. 5

                      ii. The deadlines for such clawback notices shall be August 1, 2021 for all

                         Phase 2 Custodial Productions produced on or before August 1, 2021,

                         and October 18, 2021 for all Phase 2 Custodial Productions produced

                         after August 1, 2021.

                     iii. Plaintiffs shall respond to each clawback request within 60 days of

                         service by identifying those documents for which they object to the

                         clawback. Any document not objected to within 60 days may be clawed

                         back by the producing Defendant, through production of a metadata

                         overlay.

                     iv. If a Defendant does not substantially complete its Phase 2 Custodial

                         Productions by that Defendant’s agreed substantial completion

                         deadline, Plaintiffs’ deadline to respond to that Defendant’s pending or

                         subsequently issued clawback request(s) shall be extended by 7 days

                         plus the number of days after the agreed substantial completion deadline

                         that such Defendant notifies Plaintiffs that its Phase 2 Custodial

                         Production is complete

              d. The parties may meet and confer regarding modifications of the foregoing

                  deadlines.




5
 For Defendant Oceanside, the deadlines in paragraph 4(c) apply to its production of non-
archival documents only. Oceanside and Plaintiffs are negotiating deadlines for the production
of archival custodial documents that have recently been restored.

                                                 7
     e. If Plaintiffs notice a deposition and a producing Defendant determines that any

         documents sent or received by the deponent are subject to a pending clawback

         request, each such producing Defendant may request a meet and confer with

         Plaintiffs to resolve the relevant clawback request(s). Any such request shall

         be made at least ten days before the deposition is to commence, shall be copied

         to the Deposition Coordinators, and shall identify the date of the specific

         clawback request(s) and the Bates numbers of the documents at issue.

     f. Any disputes relating to clawback objections shall be resolved pursuant to PTO

         163 (or any amended version thereof).

     g. Within 10 business days of the date when a Defendant produces an overlay for

         any document that is deemed clawed back either by agreement, the formal or

         informal resolution of a dispute, or via the lapse of an applicable deadline, the

         Receiving Party will provide written confirmation to the Producing Party that

         the overlay has been applied and that any predecessor document has otherwise

         been returned or destroyed.

     h. Except as to the deadlines therein, Section 3 of PTO 138 shall apply to the Phase

         2 Non-Privileged Clawback requests of all “Group 3 Defendants” (as defined

         on page 2 of PTO 138).

5.   Phase 2 Confidentiality Designations. Except as to the deadlines therein, the

     parties agree that:

     a. For the Defendants subject to PTO 137 Section 3(e), the Phase 1 procedures

         governing Confidentiality designations shall apply in Phase 2 discovery (see




                                       8
                     PTO 137, Section 3(e)(i)-(iii)) except for subsection (a) of Section 3(e)(i),

                     which is inapplicable to Phase 2 discovery.

              b. For the “Group 3 Defendants” subject to PTO 138, the Phase 1 procedures

                     governing Confidentiality designations shall apply in Phase 2 discovery. See

                     PTO 138, Section 3(e)(i)-(iv).

      It is so STIPULATED.

Dated: May __, 2021


 /s/ Roberta D. Liebenberg                              /s/ Dianne M. Nast
 Roberta D. Liebenberg                                  Dianne M. Nast
 FINE, KAPLAN AND BLACK, R.P.C.                         NASTLAW LLC
 One South Broad Street, 23rd Floor                     1101 Market Street, Suite 2801
 Philadelphia, PA 19107                                 Philadelphia, PA 19107
 215-567-6565                                           215-923-9300
 rliebenberg@finekaplan.com                             dnast@nastlaw.com

 Liaison and Lead Counsel for the End-Payer             Liaison and Lead Counsel for the Direct
 Plaintiffs                                             Purchaser Plaintiffs

 /s/ W. Joseph Nielsen                                  /s/ William J. Blechman
 W. Joseph Nielsen                                      William J. Blechman
 Assistant Attorney General                             KENNY NACHWALTER, P.A.
 55 Elm Street                                          1441 Brickell Avenue
 P.O. Box 120                                           Suite 1100
 Hartford, CT 06141-0120                                Miami, Florida 33131
 Tel: (860)808-5040                                     Tel: (305) 373-1000
 Fax: (860)808-5033                                     Fax: (305) 372-1861
 Joseph.Nielsen@ct.gov                                  E-mail: wblechman@knpa.com

 Liaison Counsel for the States                         Liaison Counsel for Direct Action Plaintiffs and
                                                        Counsel for the Kroger Direct Action Plaintiffs

 /s/ Jan P. Levine                                      /s/ Sheron Korpus
 Jan P. Levine                                          Sheron Korpus
 TROUTMAN PEPPER HAMILTON SANDERS LLP                   KASOWITZ BENSON TORRES LLP
 3000 Two Logan Square                                  1633 Broadway
 Eighteenth & Arch Streets                              New York, New York 10019
 Philadelphia, PA 19103-2799                            Tel: (212) 506-1700
 Tel: (215) 981-4000                                    Fax: (212) 506-1800


                                                  9
Fax: (215) 981-4750                        skorpus@kasowitz.com
Jan.Levine@troutman.com

/s/ Devora W. Allon                        /s/ Sarah F. Kirkpatrick
Devora W. Allon                            Sarah F. Kirkpatrick
KIRKLAND & ELLIS LLP                       WILLIAMS & CONNOLLY, LLP
601 Lexington Avenue New York, NY 10022    725 Twelfth Street, N.W.
Tel: (212) 446-5967                        Washington, DC 20005
Fax: (212) 446-6460                        Tel: (202) 434-5958
devora.allon@kirkland.com                  skirkpatrick@wc.com


/s/ Chul Pak
Chul Pak
WILSON SONSINI GOODRICH & ROSATI
Professional Corporation
1301 Avenue of the Americas, 40th Fl.
New York, NY 10019
Tel: (212) 999-5800
Fax: (212) 999-5899
cpak@wsgr.com

Defendants’ Liaison Counsel




                                      10
